Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered November 4, 2004, convicting him of *493murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions raised in his supplemental pro se appellate brief, he was not denied the effective assistance of counsel by reason of the strategy and tactics employed by his trial attorney. Rather, review of the record as a whole demonstrates that he was afforded meaningful representation (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]).
The defendant’s remaining contentions are unpreserved for appellate review, since the defendant either failed to raise any objection, voiced a general objection without specifying the ground therefor, or failed to seek further relief when an objection was sustained or a curative instruction was provided by the court (see CPL 470.05 [2]; People v Tevaha, 84 NY2d 879 [1994]; People v Heide, 84 NY2d 943 [1994]; People v Medina, 53 NY2d 951 [1981]). Miller, J.P., Mastro, Krausman and Carni, JJ., concur.